IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

O'DELL HALL, JR.,                        NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
       Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-4768

FLORIDA DEPARTMENT OF
CORRECTIONS AND JPAY,

     Respondent.
___________________________/

Opinion filed June 14, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

O'Dell Hall, Jr., pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Holly N. Simcox, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

       The petition for writ of certiorari is denied on the merits.

ROBERTS, C.J., WOLF and RAY, JJ., CONCUR.